UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4518


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MANDY RAE WHITMAN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00367-TLW-4)


Submitted:   February 24, 2010            Decided:   March 17, 2010


Before MICHAEL, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Arthur
Bradley Parham, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mandy     Rae       Whitman      pled    guilty    pursuant         to   a   plea

agreement to conspiracy to distribute cocaine base, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (2006), and was

sentenced to 135 months in prison.                    Counsel has filed a brief in

accordance      with       Anders      v.    California,       386   U.S.    738      (1967),

stating that after a review of the record, he has found no

meritorious issues for appeal.                       The Anders brief nonetheless

highlights the fact that Whitman’s sentence was not based on a

one-to-one crack to powder cocaine ratio, as had been advocated

by defense counsel and the Government at sentencing.                                  Whitman

has   not    filed     a   pro    se     supplemental      brief     despite      receiving

notice that she may do so, and the Government declined to file a

responsive brief.           Finding no error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim.   P.    11     for    plain       error.        United    States      v.    Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                     A review of Whitman’s Rule

11    hearing      reveals        that       the    district     court      substantially

complied     with      Rule      11’s       requirements.        Whitman’s        plea    was

knowingly,      voluntarily,            and     intelligently        made,       with     full

knowledge of the consequences attendant to her guilty plea.                                We

therefore find that no plain error occurred and affirm Whitman’s

conviction.

                                                2
             We also affirm Whitman’s sentence.                        The district court

properly assessed Whitman’s criminal history as category IV and

calculated      a    total      offense        level      of      thirty,       yielding       a

Guidelines range of 135-168 months.                       Moreover, at sentencing,

the district court entertained counsel’s argument regarding the

weight that should be afforded the 18 U.S.C. § 3553(a) (2006)

factors,     allowed     Whitman       an        opportunity           to    allocute,      and

thoroughly      considered      the    §    3553(a)        factors          before    imposing

Whitman’s sentence.          We find that the district court adequately

explained      its   rationale     for      imposing        Whitman’s         sentence,     the

sentence     was     “selected     pursuant          to     a    reasoned        process     in

accordance      with    law,”    and       the    reasons        relied       upon     by   the

district court are plausible and justify the sentence imposed.

See   United    States v.       Pauley,     511      F.3d       468,    473-76       (4th   Cir.

2007); see also United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (recognizing that the district court must “place on

the record an individualized assessment based on the particular

facts   of     the   case    before      it”      and     that     the      “individualized

assessment      . . .    must     provide        a   rationale          tailored       to   the

particular case at hand and [be] adequate to permit meaningful

appellate review”).

             Moreover, Whitman’s challenge to the crack-to-powder

cocaine sentencing disparity is without merit.                               This court has

repeatedly rejected claims that the sentencing disparity between

                                             3
powder     cocaine       and        crack     offenses        violates        either     equal

protection       or    due     process.         See     United       States      v.    Perkins,

108 F.3d    512,       518    (4th    Cir.     1997);       United    States      v.   Burgos,

94 F.3d 849, 876-77 (4th Cir. 1996); United States v. Fisher,

58 F.3d 96, 99-100 (4th Cir. 1995).                           Further, to the extent

Whitman seeks to have this court reconsider these decisions, a

panel of this court cannot overrule the decision of a prior

panel.     United States v. Collins, 415 F.3d 304, 311 (4th Cir.

2005).     Accordingly, we affirm Whitman’s sentence.                             See United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (recognizing

that     this         court        applies      an     appellate        presumption          of

reasonableness to a within-Guidelines sentence).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

requires that counsel inform Whitman, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If       Whitman      requests     that    a    petition       be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move        in    this     court    for    leave     to   withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Whitman.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5